DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on March 18, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest determining, by the communications device, a channel latency according to the propagation delay and the time of arrival, wherein the channel latency is positively correlated with the time of arrival and is negatively correlated with the propagation delay, wherein the channel latency being positively correlated with the time of arrival comprises an increase in the time of arrival being associated with an increase in the channel latency and further comprises a decrease in the time of arrival being associated with a decrease in the channel latency, and wherein the channel latency being negatively correlated with the propagation delay comprises an increase in the time of arrival being associated with a decrease in the channel latency and further comprises a decrease in the time of arrival being associated with an increase in the channel latency, as recited in independent claims 1, 9 and 17.
With regards to claims 1, 9, and 17, the closest prior art reference of record, McDonald et al. (US Publication 2018/0316599), discloses A packet is received at a network device in a network and a plurality of weighted candidate routes for the packet to be received at a destination device are determined. Each candidate route is associated to a weight based on a propagation delay of the candidate route. An optimal route is selected among the plurality of weighted candidate routes and the packet is routed to the destination device using the optimal route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472